DETAILED ACTION
This action is responsive to the Amendment filed on 12/14/2020 and supplemental amendment filed on 12/30/2020.  Claims 31, 32, 36 and 37 have been amended.  Claims 33-35 and 38-40 have been canceled.  Claims 31, 32, 36 and 37 are pending in the case.  

Claim Objections
Claim 32 is objected to because of the following informalities:  the status indicator should be “currently amended” because the claim is amended as filed on 12/30/2020.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 31, 32, 36 and 37 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
		
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 31 and 36 rejected under 35 U.S.C. 103 as being unpatentable over by Kang et al (US 20130127918 A1) in view of Sato et al (US 20090104949 A1) and in further view of Kuroda et al (US 20090124292 A1).
 Referring to claims 31 and 36, Kang discloses an electronic apparatus, comprising:
a hinge ([0275] of the Specification recites “For example, the folding line may be a line along which the flexible display 2710 folds due to a hinge unit that is provided on the electronic apparatus 100e” which under BRI, hinge is not a physical hinge, but an area where the phone can be folded, such as disclosed in Fig. 2 and [0053] of Kang, where the phone can be folded into 1/3) configured to enable the electronic apparatus to be foldable; (as shown in Fig. 2 and [0054] of Kang, the display 20 is foldable, such as folding a portion like in UI 22, or UI 24)
a flexible display comprising a first region and a second region divided by the hinge, (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the folded region) wherein a portion of the first region is not covered by the second region while the electronic apparatus is folded such that the first region and the second region face each other; (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the second region (folded region), where the portion of the first region in UI 32 is not covered by the second region (folded region) and the first region and the second region are facing each other as the display is folded inward)
a housing comprising a first part and a second part divided by the hinge, wherein the first part of the housing supports at least portion of the first region of the flexible display and the second part of the housing supports at least portion of the second region of the flexible display; (Fig. 3, [0054] of Kang, where the flexible display UI 33 having an outer shell, such as housing that protects the flexible display, which covers the entire flexible display area, where the housing having a first part and second part which covering the first and second part of the flexible display area) and
controller 160, [0031]) configured to:
in response to receiving a [request] in a state that the electronic apparatus is folded, control the flexible display to provide user interface, on the portion of the first region of the flexible display, wherein the user interface comprising at least one of objects (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the second region (folded region), where the portion of the first region in UI 32 is not covered by the second region (folded region) and the first region and the second region are facing each other as the display is folded inward and also as shown in Fig. 4 and [0055]-[0056] of Kang, where the UI of the display when folded, can still receive updates from counterpart, such as facebook, or chat messages as communication request from the counterpart to the folded device)
Kang does not specifically disclose “a first speaker, located on a side on which the flexible display is located; a second speaker, located on a housing opposite to the side on which the flexible display is located.”
However, Sato discloses a first speaker, located on a side on which the flexible display is located; ([0185] of Sato, first speak/receiver 11 located in on a side on the inner surface of the foldable phone, as shown in Fig. 4) a second speaker, located on a housing opposite to the side on which the flexible display is located ([0185] of Sato, second speak 12 located in on a side on the outer surface of the inner surface, as shown in Fig. 4).
Kang and Sato are analogous art because both references concern display apparatus having flexible display area with multiple functions.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Kang’s flexible display that can communicate with other counter parts such as browsing web, play music, etc… with flexible display that has multiple speakers as taught by Sato because doing so to allow the folded device to still be able to communicate with counterpart with multiple speakers for better communication output.
for accepting the call request and rejecting the call request;” and “based on a touch input corresponding to the at least one of objects provided on the portion of the first region of the flexible display while the electronic apparatus is folded, control the electronic apparatus to connect with a counterpart that requested the call request; while the electronic apparatus is connected with the counterpart and the electronic apparatus is folded, control the second speaker located in the second part of the housing to output a voice received from the counterpart.”
However, Kuroda discloses call requests where the user can accept the call request or reject the call request (Fig. 11 and [0035] of Kuroda, “outgoing call” key and “call termination” key are provided to the user) and based on a touch input corresponding to the at least one of objects provided on the portion of the first region of the flexible display while the electronic apparatus is folded, control the electronic apparatus to connect with a counterpart that requested the call request; ([0064] of Kuroda, where the user can touch on either the “outgoing call” key to carry out function of outgoing call or incoming call while the phone is folded) while the electronic apparatus is connected with the counterpart and the electronic apparatus is folded, control the second speaker located in the second part of the housing to output a voice received from the counterpart ([0064] of Kuroda, where the user can touch on either the “outgoing call” key to carry out function of outgoing call or incoming call while the phone is folded where the conversation is proceed via a microphone 16 which is located on the housing of the phone [0030] of Kuroda)
Kang and Sato and Kuroda are analogous art because both references concern display apparatus having flexible display area with multiple functions.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Kang’s flexible display that can communicate with other counter parts such as browsing web, play music, etc… with flexible display that has multiple speakers as taught by Sato and allowing the user to have call communication with 
	
 	Claims 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20130127918 A1) in view of in view of Sato et al (US 20090104949 A1) and in further view of Kuroda et al (US 20090124292 A1) and in further view of Huang (US 20110177840 A1).
	Referring to claims 32 and 37, Kang and Sato and Kuroda disclose the electronic apparatus of claims 31 and 36, wherein the processor is configured to: in response to receiving the call request in the state that the electronic apparatus is folded ([0064] of Kuroda, where the user can touch on either the “outgoing call” key to carry out function of outgoing call or incoming call while the phone is folded),  control the flexible display to provide the user interface comprising an [control] to accept a telephone call and an [control] to reject the telephone call, and when the icon to accept the telephone call is touched via the user interface, control the electronic apparatus to connect with the counterpart that requested the call request. ([0064] of Kuroda, where the user can touch on either the “outgoing call” key to carry out function of outgoing call or incoming call while the phone is folded where the conversation is proceed via a microphone 16 which is located on the housing of the phone [0030] of Kuroda)
 	Kang and Sato and Kuroda do not disclose the call [control] being “icon”.
 	However, Huang further discloses control the user interface to provide an icon to accept the telephone call and an icon to reject the telephone call, and when the icon to accept the telephone call is selected via the user interface, control the electronic apparatus to accept the telephone call ([0020] and Fig. 1 of Huang, where when the phone is folded, the user can accept/answer or reject the incoming call by the keys 104 on the folded phone interface)
Kang and Sato and Kuroda are analogous art because both references concern display apparatus having flexible display area with multiple functions.  Accordingly, it would have been obvious to a person .
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIMEI JIANG/
Examiner, Art Unit 2145
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145